 



EXHIBIT 10.28
CANADIAN SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN (SERP)
FOR EXECUTIVE EMPLOYEES
OF ABITIBI-CONSOLIDATED INC.
(Effective as at January 1, 1999)
CERTIFIED to be a true and complete copy of the text of the Canadian
Supplemental Executive Retirement Plan (SERP) for Executive Employees of
Abitibi-Consolidated Inc.

             
/s/ [ILLEGIBLE]
 
Signature
      December 15, 2003
 
Date    
 
           
/s/ [ILLEGIBLE]
 
Signature
      December 15, 2003
 
Date    

October 2003

 



--------------------------------------------------------------------------------



 



Table of Contents

                 
Section 1
  -   Purpose     1  
Section 2
  -   Definitions     2  
Section 3
  -   Eligibility     8  
Section 4
  -   Contributions     10  
Section 5
  -   Normal Retirement and Postponed Retirement Benefits     11  
Section 6
  -   Early Retirement Benefits     12  
Section 7
  -   Disability     14  
Section 8
  -   Form of Pension     15  
Section 9
  -   Death Prior to Retirement     17  
Section 10
  -   Termination of Employment     19  
Section 11
  -   Increase in Benefits     22  
Section 12
  -   Commutation of Benefits     23  
Section 13
  -   Service Outside Canada     24  
Section 14
  -   Conditions for Payment     25  
Section 15
  -   General Provisions     26  
Section 16
  -   Administration     29  
Section 17
  -   Future of the Plan     30  
 
               
Appendix A
      Additional Service         Appendix B       Executive Employee who held an
MSBA and elected to convert his defined benefit entitlement under the prior
Abitibi-Price Inc. Registered Pension Plan to a defined contribution entitlement
on January 1, 1996

 



--------------------------------------------------------------------------------



 



Section 1 — Purpose

1.01   The purpose of this Canadian Supplemental Executive Retirement Plan
(hereinafter the “SERP”) is to provide special retirement benefits to Executive
Employees eligible to become a participant thereunder, in accordance with the
terms and provisions of this document. Such special retirement benefits are in
addition to those payable from any Registered Pension Plan of
Abitibi-Consolidated Inc. (the “Corporation”).   1.02   This SERP is effective
as of January 1, 1999 and as of such date replaces and cancels the application
of the individual supplementary retirement benefits agreement known as MSBA in
the case of an Executive Employee who was a former Abitibi-Price Inc. employee
and of the Stone-Consolidated Corporation Senior Management Retirement Plan
(SMRP) in the case of an Executive Employee who was a former Stone- Consolidated
Corporation employee. For greater certainty, this SERP shall not apply to or
otherwise modify supplemental retirement benefits payable or the terms and
conditions for payment of such benefits to any former Executive Employee who has
retired from or otherwise terminated his employment with the Corporation or its
predecessors or their affiliates prior to the effective date of the SERP, nor
will it apply to an Executive Employee who, in accordance with Section 3 hereof,
has elected not to participate in this SERP.   1.03   The provisions of this
SERP are effective as of January 1, 1999, unless stated otherwise herein.

-1-



--------------------------------------------------------------------------------



 



Section 2 — Definitions
In this SERP, the following words and phrases shall have the following meaning,
respectively, unless a different meaning is specifically required by the
context:

2.01   “Actuarial Equivalent Value” shall mean a value deemed to be equal to
another value, as determined on a basis of the SERP provisions in effect on the
date such determination is being made. The Actuarial Equivalent Value of a
benefit of a Participant under this SERP shall be determined in the same manner
and using the same assumptions as those used or that would be used for purposes
of calculating the commuted value of termination of employment benefits under
the Registered Pension Plan under which the Participant is entitled to receive
benefits following his termination of employment or retirement from the
Corporation.       For greater certainty, in determining the Actuarial
Equivalent Value of a benefit, account shall not be taken of the income tax
consequences that would arise to the recipient of the benefit.

2.02   “Additional Voluntary Contribution” shall mean a contribution, other than
a required contribution, which may be made by a Participant under a Registered
Pension Plan of the Corporation.   2.03   “Average Pensionable Earnings” shall
mean, in respect of a Participant, the sum of:

  a)   the average of the Participant’s monthly base salary during the sixty
(60) consecutive months within the one hundred and twenty (120) months of
continuous employment immediately preceding his retirement or his termination of
employment during which such base salary was the highest, multiplied by twelve
(12); plus     b)   the average of the Participant’s annual bonus earned in the
five (5) years, whether consecutive or not, within the ten (10) years of
continuous employment immediately preceding his retirement, disability or his
termination of employment, during which such annual bonus was the highest. For
greater certainty, the term “bonus” shall refer to an award paid under the
Corporation’s annual incentive plan as may be adopted from time to time and
shall exclude any

-2-



--------------------------------------------------------------------------------



 



      special bonus not paid under an annual incentive plan, any amount payable
under any long-term incentive plan of the Corporation, or any stock option
benefit.

2.04   “Basic Pension” shall mean the lifetime annual pension which the
Participant would otherwise be entitled to receive from time to time pursuant to
the Registered Pension Plan in regards to the period of Credited Service
recognized for purposes of this SERP or that would be so recognized for purposes
of this SERP in absence of the 35 year limit on Credited Service as per
Section 2.07, but limited to the period of Credited Service actually recognized
in the Registered Pension Plan. It shall be assumed that such annual pension is
payable from the same date as supplementary benefits commence to be paid under
this SERP and is calculated on the basis of the following assumptions:

  a)   where the Registered Pension Plan is a defined benefit pension plan:

  i)   the annual pension is in the form of a pension payable under the normal
form provided for under the Registered Pension Plan, or if the Participant
elects an optional form in accordance with Section 8.03, the annual pension
payable under such optional form;     ii)   the Participant has made no
Additional Voluntary Contribution; and     iii)   the amount of the Basic
Pension shall be determined according to the formula under the Registered
Pension Plan regardless of any reduction in benefits that may be applied, by
operation of statute or otherwise, as a result of the funded status of such
Registered Pension Plan on the date of such determination (it being understood
that, where the Registered Pension Plan is a defined benefit pension plan, the
foregoing assumption shall also be applicable to the determination of the amount
of survivor pension payable to the Spouse under the Registered Pension Plan
following the death of the Participant (or any survivor pension that would have
been payable had the benefits under the Registered Pension Plan not been
commuted) as referred to in Section 8.01 b), and any amount payable under the
Registered Pension Plan to the Participant’s estate or any designated
beneficiary following the death of the Participant (or any amount that would
have been payable had the benefits under the Registered Pension Plan not been
commuted) as referred to in Section 8.02 b)); and

-3-



--------------------------------------------------------------------------------



 



  b)   where the Registered Pension Plan is a defined contribution pension plan,
and subject to paragraph c) of this Section 2.04, an annual pension which is the
Actuarial Equivalent, based on the assumptions and the normal form of pension
referred to in paragraph a) of this Section 2.04, of the amount accumulated by
the Participant under the Registered Pension Plan, excluding his Additional
Voluntary Contributions, as of the date of his retirement, death or termination
of employment with the Corporation (for greater certainty, the normal form shall
be a lifetime joint and 60% survivor pension for a Participant with a Spouse and
the normal form shall be a lifetime pension with a guarantee of a minimum of 120
monthly payments for a Participant without a Spouse); and     c)   in the case
of an Executive Employee who is a former Abitibi-Price Inc. employee who held a
MSBA and who elected to convert his defined benefit entitlement under
Abitibi-Price Inc.’s Registered Pension Plan to a defined contribution
entitlement, a list of such Executive Employees being attached hereto as
Appendix B, the Basic Pension in respect of such Participant shall be determined
as if the Participant had elected not to convert his defined benefit entitlement
under Abitibi-Price Inc.’s Registered Pension Plan and such defined benefit
entitlement has been determined in accordance with the provisions in effect on
January 1, 1996 of the Abitibi-Price Inc.’s Registered Pension Plan and in
accordance with the assumptions and the form of pension described in paragraph
a) of this Section 2.04; and     d)   in all cases, where a Participant’s
entitlement under the Registered Pension Plan has been divided between the
Participant and his Spouse or former Spouse as a result of divorce, separation
or annulment of marriage, his Basic Pension shall be determined as if no such
division of his entitlement had occurred.

2.05   “Continuous Service” shall mean a Participant’s uninterrupted period of
employment, with the Corporation or with a predecessor company, deemed to have
commenced on the first day of the month coinciding with or immediately following
the Participant’s hiring date by the Corporation, or deemed to have commenced on
the Participant’s hiring date by such predecessor company, as the case may be;
for such purpose a predecessor company shall mean Donohue Inc. or any other
company considered to be a predecessor company for such purpose. The continuous
service of a Participant shall not be

-4-



--------------------------------------------------------------------------------



 



interrupted as a result of any absence due to disability, or due to temporary
absence other than as a result of disability, which was approved by the
Corporation.
For Participants hired on or after January 1, 2002, Continuous Service shall
mean a Participant’s uninterrupted period of employment with the Corporation
deemed to have commenced on the Participant’s hiring date.
Continuous Service shall be measured in years with proportional allowance for
non-completed years.

2.06   “Corporation” shall mean Abitibi-Consolidated Inc. and its affiliated
companies, or any subsidiary of the Corporation or associated company, provided
however, that any reference in this SERP to action to be taken, consent,
approval or opinion to be given, decision to be made or discretion to be
exercised by the Corporation shall refer to Abitibi-Consolidated Inc., acting
through its Board of Directors or any person or persons authorized to act on
behalf of the Corporation for the purposes of this SERP, in accordance with the
normal practices of the Corporation.   2.07   “Credited Service” shall mean the
Participant’s period of Continuous Service with the Corporation, following the
Participant’s hiring date by the Corporation. For greater certainty, Credited
Service shall not include any period of service recognized as credited service
under any other unregistered pension plan sponsored by the Corporation other
than this SERP.       Subject to the approval of the Human Resources and
Compensation Committee of the Board of Directors of the Corporation, the
Corporation may also recognize, for newly hired Executive Employees or any short
service Executive Employees, additional service up to a maximum of five
(5) years for purposes of calculating the Participant’s Continuous and Credited
Service, such additional service being as described in Appendix A hereto, as
updated from time to time. Effective from August 23, 2000, such additional
service shall be vested with the Participant on a basis established by the
Corporation.       Subject to the approval of the Human Resources and
Compensation Committee of the Board of Directors of the Corporation, the
Corporation may also recognize for Executive Employees who were previously
employed by Donohue Inc., additional service as

-5-



--------------------------------------------------------------------------------



 



described in Appendix A hereto, such additional service to be vested only on the
dates specified in Appendix A.
Credited Service shall be measured in years with proportional allowance for
non-completed years. Total years of Credited Service under this SERP and under
all other unregistered pension plans sponsored by the Corporation other than
this SERP, shall not exceed 35.

2.08   “Early Retirement Date” shall mean the first day of the month immediately
following the date on which the Participant elects to retire early in accordance
with Section 6 hereof, provided he is then at least 55 years of age.   2.09  
“Effective Date” shall mean January 1, 1999.   2.10   “Executive Employee” shall
mean an executive employee considered as such by the Corporation and who is
eligible for participation in this SERP in accordance with Section 3.   2.11  
“Normal Retirement Date” shall mean the first day of the month coinciding with
or next following the month in which the Participant attains the age of
65 years.   2.12   “Participant” shall mean an Executive Employee who is
eligible to participate in this SERP in accordance with Section 3 herein.   2.13
  “Registered Pension Plan” means any one or more pension plans sponsored by the
Corporation from time to time and registered with Canada Customs and Revenue
Agency. When used in respect of a Participant, this expression shall refer to
the one or more Registered Pension Plans under which such Participant is
entitled to receive benefits following his termination of employment, death or
retirement from the Corporation with regards to the period of Credited Service
which is recognized for purposes of this SERP.   2.14   “SERP” shall mean the
Canadian Supplemental Executive Retirement Plan for Executive Employees of
Abitibi-Consolidated Inc., as described in this document and as may be amended
from time to time.

-6-



--------------------------------------------------------------------------------



 



2.15   “Spouse” shall mean the person who satisfies the definition of spouse as
defined under the Registered Pension Plan of which the Participant is a member
at the time the spousal status needs to be determined, or would have been a
member had his benefits not been commuted.       Spousal status shall be
determined on the day preceding the date of death of the Participant or on the
day when the Participant commences receiving his supplementary retirement
allowance, whichever occurs first.

For the purpose of this SERP, unless the context indicates otherwise, references
to the masculine include the feminine and vice versa and references to the
singular include the plural and vice versa.

-7-



--------------------------------------------------------------------------------



 



Section 3 — Eligibility

3.01   An Executive Employee who is in the service of the Corporation on the
Effective Date shall be eligible to become a Participant of this SERP as of the
Effective Date subject to the following conditions:

  a)   An Executive Employee who was a former Abitibi-Price Inc. employee and
who was party to an individual agreement (known as an “MSBA”) providing for
supplementary retirement benefits may elect to become a Participant under this
SERP as of the Effective Date. Upon such election, he shall cease to accrue
benefits under such individual agreement and shall no longer be entitled to any
benefits thereunder. If he elects not to participate in this SERP, he shall
forever forfeit his entitlement to participate hereunder and will continue to
accrue and be entitled to supplementary pension benefits in accordance with the
terms and provisions of his individual agreement.     b)   An Executive Employee
who is a former Stone-Consolidated Corporation employee and who participated in
the Stone-Consolidated Corporation Senior Management Retirement Plan may elect
to become a Participant under this SERP as of the Effective Date. Upon such
election, he shall cease to accrue benefits under the Stone-Consolidated Senior
Management Retirement Plan and shall no longer be entitled to benefits
thereunder and shall become a Participant in this SERP as of the Effective Date.
If he elects not to become a Participant in this SERP, he will forever forfeit
his entitlement to participate hereunder and will continue to accrue and be
entitled to supplementary pension benefits in accordance with the terms and
provisions of the Stone-Consolidated Corporation Senior Management Retirement
Plan.     c)   In the case of an Executive Employee who was in the service of
the Corporation as of the Effective Date but was not party to an individual
agreement with Abitibi-Price Inc. providing for supplementary pensions or was
not a member of the Stone-Consolidated Corporation Senior Management Retirement
Plan, or in the case of an employee of the Corporation who becomes classified as
an Executive Employee after the Effective Date, such Executive Employee shall
become eligible to participate under this SERP upon:

-8-



--------------------------------------------------------------------------------



 



  i)   completion of at least two years in an eligible position of the
Corporation and demonstration of superior performance; and     ii)   designation
in writing by the Chief Executive Officer of the Corporation.

      Participation shall commence as of the date determined in such
designation. At the discretion of the Chief Executive Officer of the
Corporation, the two year requirement in part i) above may be waived.

  d)   Executive Employees who are employed for a temporary period to complete
functions relating to the merger of Abitibi-Price Inc. and Stone-Consolidated
Corporation shall not be eligible to participate in this SERP unless provided
otherwise in their Severance Compensation Agreement with the Corporation.

3.02   The election referred to in Section 3.01 a) or 3.01 b) above shall be
made at such time and in such form as determined by the Corporation.   3.03   An
Executive Employee who has become a Participant under this SERP in accordance
with this Section 3 shall remain a Participant as long as he continues to be
entitled to receive benefits hereunder.   3.04   In the event that a Participant
remains an employee of the Corporation but ceases to be classified as an
Executive Employee, and unless he is otherwise designated by the Corporation as
eligible to continue to accrue Credited Service under this SERP, the benefits
otherwise payable to or in respect of such Participant under this SERP shall be
payable as of the Participant’s retirement date, date of death or date of
termination of employment, as the case may be, but shall be based on such
Participant’s Credited Service and Average Pensionable Earnings up to the date
as of which he ceases to be classified as an Executive Employee or as of such
later date specified by the Corporation.

-9-



--------------------------------------------------------------------------------



 



Section 4 — Contributions

4.01   No contribution shall be required from a Participant in respect of
benefits payable under this SERP.   4.02   The Corporation shall pay the full
cost of the benefits provided under the SERP.   4.03   For all SERP
Participants, except for those who will have elected in writing to be excluded
for taxation purposes, the payment of benefits provided under the SERP shall be
secured in whole or in part, in accordance with the Corporation’s policy. Such
security shall be provided either through contributions paid to a trust fund to
be established for the purpose of this SERP and/or through the depositing into
such trust fund of a letter of credit issued by a financial institution.

-10-



--------------------------------------------------------------------------------



 



Section 5 — Normal Retirement and Postponed Retirement Benefits

5.01   A Participant who retires on his Normal Retirement Date shall be entitled
to receive an annual supplementary retirement allowance payable in equal monthly
installments and commencing on his Normal Retirement Date in an amount equal to
the excess, if any, of
a) over b) below:

  a)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service;     b)   his Basic Pension from the Registered Pension
Plan, or where such Basic Pension has been commuted, the Basic Pension he would
have received if such commutation had not taken place.

5.02   In the event a Participant remains in the employ of the Corporation after
his Normal Retirement Date, he shall be entitled to receive an annual
supplementary retirement allowance, payable in equal monthly installments and
commencing on the first day of the month following his actual retirement date,
equal to the amount determined in accordance with Section 5.01, and based on his
Credited Service and Average Pensionable Earnings as of his Normal Retirement
Date, and his Basic Pension as of his actual retirement date.

-11-



--------------------------------------------------------------------------------



 



Section 6 — Early Retirement Benefits

6.01   A Participant may retire prior to his Normal Retirement Date provided he
is then at least 55 years of age and has completed at least 2 years of
Continuous or Credited Service. For the purpose of this SERF, his Early
Retirement Date shall be the first day of the month coinciding with or next
following the date on which such Participant so retires.   6.02   Where the
Participant is at least 58 years of age and the sum of his age and years of
Continuous or Credited Service totals at least 80, such Participant shall be
entitled to an annual supplementary retirement allowance, payable in equal
monthly installments, determined in accordance with Section 5.01 and commencing
on his Early Retirement Date.   6.03   A Participant other than a Participant
referred to in Section 6.02 who retires early in accordance with Section 6.01
shall be entitled to receive an annual supplementary retirement allowance,
payable in equal monthly installments, and commencing on his Early Retirement
Date in an amount equal to the excess, if any, of a) over b) below:

  a)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5% multiplied by the number
of months that his Early Retirement Date precedes:

  i)   where the Participant has completed at least 20 years of Continuous or
Credited Service, the date at which the Participant would first have qualified
for an unreduced supplementary retirement allowance in accordance with
Section 6.02 hereof had he continued in the plan;     ii)   where the
Participant has not completed 20 years of Continuous or Credited Service, age
65.

  b)   his Basic Pension from the Registered Pension Plan, or where such Basic
Pension has been commuted, the Basic Pension he would have received if such
commutation had not taken place.

-12-



--------------------------------------------------------------------------------



 



6.04   Where in addition to his Basic Pension, the Participant is entitled to
receive a bridging benefit under the Registered Pension Plan, the amount of his
annual supplementary retirement allowance shall be further reduced by the annual
amount of such bridging benefit during the period for which such bridging
benefit continues to be paid.

-13-



--------------------------------------------------------------------------------



 



Section 7 — Disability

7.01   During a period of disability entitling the Participant to receive
disability benefits under the short-term or long-term disability plan maintained
by the Corporation from time to time, such Participant shall continue to accrue
Credited Service for the purpose of this SERP. During such period, the
Participant shall be deemed to receive a salary equal to the annual rate of base
salary he was receiving immediately prior to his becoming disabled.   7.02   If
the Participant, for any reason, ceases to be eligible to receive benefits under
the short-term or long-term disability plan maintained by the Corporation prior
to his Normal Retirement Date and within such period as determined by the
Corporation:

  a)   the Participant returns to active employment with the Corporation, then
at the date of his subsequent termination, death or retirement, he shall be
entitled to supplementary retirement benefits calculated in accordance with the
provisions of this SERP, taking into account the provisions of Section 7.01
above, or     b)   the Participant does not return to active employment with the
Corporation then, he will be deemed to have terminated his employment or retired
for the purposes of this SERP as of the day he ceases to be eligible to receive
benefits from the disability plans maintained by the Corporation and his
supplementary retirement benefits shall be calculated based on the provisions of
this SERP, taking into account the provisions of Section 7.01 above.

7.03   A Participant whose period of disability continues until his Normal
Retirement Date shall be deemed to have retired on his Normal Retirement Date
for the purpose of this SERP.   7.04   In the event of the death of a
Participant who is accumulating Credited Service while in receipt of disability
benefits as provided in Section 7.01 hereof, the benefits payable under this
SERP shall be determined in accordance with the terms of Section 9 hereof as if
he died while in service of the Corporation.

-14-



--------------------------------------------------------------------------------



 



Section 8 — Form of Pension

8.01   The annual supplementary retirement allowance payable to a Participant
under this SERP shall be paid during the lifetime of the Participant. Following
the death of the Participant while in receipt of such supplementary retirement
allowance, the Participant’s Spouse shall be entitled to receive during his or
her lifetime an annual supplementary survivor allowance, payable in equal
monthly installments, and commencing on the first day of the month following the
month in which the Participant dies, equal to the excess of a) over b) below:

  a)   50% of the annual supplementary retirement allowance that would have been
payable to the Participant under this SERP at the time of his death, if such
supplementary allowance had not been reduced by the Participant’s Basic Pension;
    b)   any survivor pension payable to the Spouse under the Registered Pension
Plan following the death of the Participant, or any survivor pension that would
have been payable had the benefits under the Registered Pension Plan not been
commuted. Where the Registered Pension Plan is a defined contribution pension
plan, and subject to paragraph c) of Section 2.04, the survivor pension payable
to the Spouse shall be equal to 60% of the Participant’s Basic Pension as
defined in Section 2.04.

8.02   If the Participant does not have a Spouse and the Participant dies before
120 monthly payments of the supplementary retirement allowance have been paid to
him, his estate shall receive a lump sum which is the Actuarial Equivalent of
the excess of a) over b) below:

  a)   the balance of the 120 monthly payments of the supplementary retirement
allowance that would have been payable to the Participant under this SERP at the
time of his death if such supplementary allowance had not been reduced by the
Participant’s Basic Pension;

-15-



--------------------------------------------------------------------------------



 



  b)   any amount payable under the Registered Pension Plan to his estate or any
designated beneficiary following the death of the Participant, or any amount
that would have been payable had the benefits under the Registered Pension Plan
not been commuted. Where the Registered Pension Plan is a defined contribution
pension plan, and subject to paragraph c) of Section 2.04, the amount that would
have been payable to his estate or any designated beneficiary following the
death of the Participant, had the Participant elected to receive his Basic
Pension as defined in Section 2.04 as a life annuity with 120 payments
guaranteed.

8.03 Optional Form of Pension

    Instead of receiving his supplementary retirement allowance in accordance
with the normal form of payment described in Sections 8.01 and 8.02, a
Participant may elect to receive his supplementary retirement allowance payable
under this SERP under one of the optional forms determined by the Corporation as
eligible for the purpose of this SERP. In such a case, the Participant must
elect the same optional form for purpose of his benefits under the Registered
Pension Plans. However, in the case where the Registered Pension Plan is a
defined contribution pension plan, and subject to paragraph c) of Section 2.04,
the Participant will be deemed to have elected the same form of payment that is
elected for purposes of this SERP.       If the Participant elects an optional
form of pension, then the amount of his annual supplementary retirement
allowance, prior to applying the offset for his Basic Pension, shall be adjusted
on an Actuarial Equivalent Value basis.

-16-



--------------------------------------------------------------------------------



 



Section 9 — Death Prior to Retirement

9.01   Death after age 55 but prior to retirement

  a)   In the event that a Participant dies while in the service of the
Corporation after having reached age 55 and having completed at least 2 years of
Continuous or Credited Service, his Spouse shall be entitled to receive an
annual supplementary survivor allowance determined in accordance with
Section 8.01 hereof as if the Participant had retired immediately prior to the
date of his death and had not elected an optional form of pension in accordance
with Section 8.03. However, with respect to Section 8.01 b), where the survivor
benefit under the Registered Pension Plan is payable in a lump sum, the survivor
pension payable to the Spouse shall be equal to the pension that could be
provided by such lump sum, calculated on an Actuarial Equivalent Value basis
over the survivor’s lifetime.     b)   In the event of there being no Spouse at
the time of death of a Participant referred to in paragraph a) of this
Section 9.01, his estate shall receive a lump sum equal to the lump sum that
would otherwise have been payable under this SERF to the Participant’s estate as
would be determined under Section 8.02 if the Participant had retired
immediately prior to the date of his death. However, with respect to
Section 8.02 b), where the benefit payable to the estate or designated
beneficiary under the Registered Pension Plan is payable in a lump sum, any
amount payable to the estate or designated beneficiary shall be equal to such
lump sum.     c)   In the event that a Participant who has terminated his
employment and who is entitled to a deferred annual supplementary retirement
allowance in accordance with Section 10.01 or Section 10.02 dies after having
reached age 55 and prior to payment commencement, his Spouse shall be entitled
to receive an annual supplementary survivor allowance determined in accordance
with Section 8.01 hereof as if the Participant had requested payment
commencement of his deferred annual supplementary retirement allowance on the
first day of the calendar month immediately preceding or coinciding with his
date of death.         In the event of there being no Spouse at the time of
death, his estate shall receive a lump sum equal to the lump sum that would
otherwise have been payable under the SERP to the Participant’s estate as would
be determined under Section 8.02 if

-17-



--------------------------------------------------------------------------------



 



      the Participant had requested payment commencement of his deferred annual
supplementary retirement allowance on the first day of the calendar month
immediately preceding or coinciding with his date of death.

9.02   Death before age 55

  a)   In the event that a Participant dies while in service of the Corporation
prior to having reached age 55 but after having completed at least 2 years of
Continuous or Credited Service, his Spouse or, in the absence of a Spouse his
estate, shall receive a lump sum payment which is the Actuarial Equivalent of
the deferred supplementary retirement allowance that would otherwise have been
payable under the SERP to the Participant as would be determined under
Section 10.01 if the Participant had voluntarily terminated his employment with
the Corporation.     b)   In the event that a Participant who has terminated his
employment and who is entitled to a deferred annual supplementary allowance in
accordance with Section 10.01 or Section 10.02 dies prior to having reached age
55, his Spouse or, in absence of a Spouse, his estate shall receive a lump sum
payment which is the Actuarial Equivalent of the deferred supplementary
retirement allowance.

9.03   No benefit shall be payable under this SERP following the death of a
Participant prior to having reached age 55 if he has not completed at least
2 years of Continuous or Credited Service.

-18-



--------------------------------------------------------------------------------



 



Section 10 — Termination of Employment

10.01   Voluntary termination after 2 years of Continuous or Credited Service

    A Participant who terminates his service with the Corporation on a voluntary
basis prior to his 55th birthday and provided he has then completed at least
2 years of Continuous or Credited Service shall be entitled to receive a
deferred annual supplementary retirement allowance the amount of which shall be
determined as provided hereunder.       The Participant may request that payment
commencement of his deferred annual supplementary retirement allowance start on
the first day of any calendar month during the period between his attainment of
age 55 and his Normal Retirement Date. The amount of the deferred annual
supplementary retirement allowance payable, shall be established based on the
payment commencement date as follows:

  a)   if the payment commencement date is the Participant’s Normal Retirement
Date :

  i)   2 % of his Average Pensionable Earnings multiplied by his number of years
of Credited Service; less     ii)   his Basic Pension from the Registered
Pension Plan, or where such Basic Pension has been commuted, the Basic Pension
he would have received if such commutation had not taken place.

  b)   If the payment commencement date is prior to the Participant’s Normal
Retirement Date:

  i)   2 % of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5 % multiplied by the number
of months the payment commencement date precedes the Participant’s Normal
Retirement Date; less     ii)   his Basic Pension from the Registered Pension
Plan, or where such Basic Pension has been commuted, the Basic Pension he would
have received if such commutation had not taken place.

-19-



--------------------------------------------------------------------------------



 



The deferred annual supplementary allowance shall be paid in the same form and
in the same manner as the supplementary retirement allowance that would have
been payable if the Participant had retired on his Normal Retirement Date.

10.02   Involuntary termination after 2 years of Continuous or Credited Service
      A Participant who, prior to his 55th birthday and provided he has then
completed at least 2 years of Continuous or Credited Service, ceases to be
employed by the Corporation as a result of the termination of his employment
initiated by the Corporation for any reason other than for cause, shall be
entitled to receive a deferred annual supplementary retirement allowance the
amount of which shall be determined as provided hereunder.       The Participant
may request that payment commencement of his deferred annual supplementary
retirement allowance start the first day of any calendar month during the period
between his attainment of age 55 and his Unreduced Early Retirement Date. For
such purpose, the Participant’s Unreduced Early Retirement Date shall correspond
to the earliest date he could have been entitled to an unreduced supplementary
early retirement allowance as provided in Section 6.02, established as if his
termination of employment had not occurred.       The amount of the deferred
annual supplementary retirement allowance payable, shall be established based on
the payment commencement date as follows:

  a)   if the payment commencement date is the Participant’s Unreduced Early
Retirement Date:

  i)   2 % of his Average Pensionable Earnings multiplied by his number of years
of Credited Service; less     ii)   his Basic Pension from the Registered
Pension Plan, or where such Basic Pension has been commuted, the Basic Pension
he would have received if such commutation had not taken place.

  b)   If the payment commencement date is prior to the Participant’s Unreduced
Early Retirement Date:

  i)   2 % of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5 % multiplied

-20-



--------------------------------------------------------------------------------



 



      by the number of months the payment commencement date precedes the
Participant’s Unreduced Early Retirement Date; less     ii)   his Basic Pension
from the Registered Pension Plan, or where such Basic Pension has been commuted,
the Basic Pension he would have received if such commutation had not taken
place.

The deferred annual supplementary allowance shall be paid in the same form and
in the same manner as the supplementary retirement allowance that would have
been payable if the Participant had retired on his Normal Retirement Date.

10.03   No benefit shall be payable under this SERP to a Participant who ceases
to be in the employ of the Corporation prior to his 55th birthday:

  a)   as a result of the termination of his employment by the Corporation for
cause, or     b)   as a result of the termination of his employment for any
reason prior to having completed at least 2 years of Continuous or Credited
Service.

-21-



--------------------------------------------------------------------------------



 



Section 11 — Increase in Benefits

11.01   Any ad hoc increases in the pension payments made under the Registered
Pension Plan to a retired Participant, or in the case of his death, to his
surviving Spouse, will not have the effect of reducing benefits otherwise
payable under this SERP.   11.02   Any automatic annual increases in the pension
payments made under the Registered Pension Plan, or deemed to have been made if
the benefits have been commuted, to a retired Participant, or in the case of his
death, to his surviving Spouse, will have the effect of reducing benefits
otherwise payable under this SERP.   11.03   Effective July 1, 2001, monthly
supplementary retirement allowances paid under this SERP, shall be increased by
a percentage as per the following table:

      Year of Retirement   Percentage Increase 1999   1.4% 2000   1.4% divided
by 12 and multiplied by
the number of months between the date
of retirement and December 31, 2000

-22-



--------------------------------------------------------------------------------



 



Section 12 — Commutation of Benefits

12.01   Any supplementary retirement allowance or deferred supplementary
retirement allowance payable under this SERP in the form of monthly payments
may, at the discretion of the Corporation and subject to the approval of the
Participant or, following his death, of his Spouse, may be paid in a lump sum
calculated in accordance with the Corporation’s policy.   12.02   Any
commutation of benefits otherwise payable under this SERP shall, unless it is
decided otherwise by the Corporation at its entire discretion, not be permitted
during the first 2 years following the Participant’s retirement or termination
of employment. Furthermore, the Corporation may require that the Participant or
other beneficiary of a benefit under this SERP submit satisfactory evidence of
good health before any such benefit is commuted.

-23-



--------------------------------------------------------------------------------



 



Section 13 — Service Outside Canada

13.01   In the event that a Participant’s employment includes periods of service
with the Corporation in Canada (hereinafter called “Canadian Service”) and
periods of service in another country with any affiliated company, any
subsidiary or associated company of the Corporation (hereinafter called “Non
Canadian Service”), for the determination of the Participant’s supplementary
benefits hereunder, the following provisions shall apply:

  a)   the Participant’s Credited Service shall include his periods of Non
Canadian Service during which he continued to accrue credited service under the
Registered Pension Plan plus any other period of Non Canadian Service as
approved by the Corporation;     b)   for purposes of calculating the
Participant’s Average Pensionable Earnings, the Participant’s base salary and
annual bonus for his Non Canadian Service shall be established in accordance
with the administrative policies and practices of the Corporation.

-24-



--------------------------------------------------------------------------------



 



Section 14 — Conditions for Payment

14.01   Notwithstanding anything herein contained to the contrary, no amount of
benefit shall be payable or continued to be paid pursuant to this SERP in the
event that during his employment with the Corporation or during a period of
2 years following his termination of employment or retirement, the Participant,
directly or indirectly, without the consent of the Corporation:

  i)   engages in or becomes interested as a principal, agent, officer,
employee, manager, advisor, financial backer, shareholder (except as a passive
investor in a public corporation) or in any other capacity whatsoever in a
business which may be fairly regarded as being in competition with the business
of the Corporation; or     ii)   assists financially or in any manner whatsoever
any person, firm, association or corporation, whether as principal, agent,
officer, employee, manager, advisor, financial backer, shareholder (except as a
passive investor in a public corporation) or in any capacity whatsoever to enter
into, develop, carry on or maintain a business, which may fairly be regarded as
being in competition with the business of the Corporation.

14.02   Furthermore, notwithstanding anything herein contained to the contrary,
no amount of benefit shall be payable or continued to be paid pursuant to this
SERP in the event that during his employment with the Corporation or at any time
thereafter, the Participant fails to keep confidential any information of a
confidential or proprietary nature concerning the Corporation, its subsidiaries
and affiliates and their respective operations, assets, finances, business and
affairs or uses such information for personal advantage, provided that nothing
herein shall prevent the Participant from disclosing information which is
publicly available or which is required to be disclosed under appropriate
statutes, rules or law or legal process.       In the event of doubt regarding
the confidentiality of any information, the Participant must verify the
confidentiality nature of the information with the Corporation.

-25-



--------------------------------------------------------------------------------



 



Section 15 — General Provisions

15.01   Proof of Age       Any Participant or Spouse entitled to benefits
hereunder shall, upon request, furnish proof of age satisfactory to the
Corporation. In the case that the age of the Participant or his Spouse is found
to be inexact, the Corporation is authorized to adjust benefits accordingly.  
15.02   Executive Employee Rights       The implementation of this SERP shall
not constitute an enlargement of any rights which a Participant had apart from
his membership in this SERP. The benefits conferred herein shall not be used to
increase damages in respect of the dismissal or termination of employment of any
Participant.   15.03   Non Alienation       Subject to any applicable legal
requirement, all benefits payable under the terms of this SERP are for the
Participant’s own use and are subject to the following restriction:

  i)   any transaction that purports to assign, charge, anticipate, surrender or
give as security any right of a person under this SERP or benefit payable under
this SERP shall not be enforceable against this SERP.

Notwithstanding the above paragraph, a Participant can waive his entitlement
under this SERP.

15.04   Non Commutability of Benefits       The benefits provided under this
SERP shall not be capable of surrender or commutation except as provided herein.

-26-



--------------------------------------------------------------------------------



 



15.05   Records       Wherever the records of the Corporation are used for the
purpose of this SERP, such record shall be considered conclusive of the facts
with which they are concerned unless and until they are proven to be in error.  
15.06   Incompetency       If, in the opinion of the Corporation, any person
receiving or entitled to receive a benefit under the terms of this SERP is, as a
result of physical and mental infirmity, incapable of managing his affairs, the
Corporation may authorize any payment to which such person is entitled to be
made to a curator or administrator appointed by the Court or in the absence of
any such person, payment shall be made to his Spouse, children or other person
on his behalf and such payment shall be in complete discharge of the obligations
of the Corporation under this SERP to make such payment.   15.07  
Interpretation

  a)   The provisions of this SERP shall be interpreted in accordance with the
laws of the Province of Québec and shall be binding upon and enure to the
benefit of the Corporation and its successors and assigns.     b)   Headings
wherever used herein are for reference purposes only and do not limit or extend
the meaning of any provisions of this SERP.

15.08   Severability       Should any of the provisions of this SERP and/or its
conditions be illegal or not enforceable, it or they shall be considered
severable and the SERP and the remaining conditions shall remain in full force
and effect and be binding upon the parties as thought the said provision or
provisions have never been included.   15.09   Currency       All benefits
payable under the SERP shall be in Canadian Currency.

-27-



--------------------------------------------------------------------------------



 



15.10   Taxability of Benefits       All benefits under this SERP are expressed
on a pre-tax basis and shall be subject to applicable withholding tax and
reporting pursuant to the Income Tax Act (Canada) and any other applicable law.

-28-



--------------------------------------------------------------------------------



 



Section 16 — Administration

16.01   The Corporation shall decide on all matters relating to the
interpretation, administration and application of this SERP, consistently with
the provisions of this SERP and such interpretation or performance, fairly and
reasonably done, shall be final and conclusive.

-29-



--------------------------------------------------------------------------------



 



Section 17 — Future of the Plan

17.1   Notwithstanding anything to the contrary herein, the Corporation reserves
the right to amend or terminate this SERP. Any amendment or decision to
terminate this SERP shall be communicated in writing by the Corporation to the
affected Participants indicating the effective date of such amendment or
termination of this SERP which shall not precede the date that such
communication is given to the Participants. No such amendment shall have the
effect of reducing the amount or value of benefits accrued by the Participants
under this SERP prior to the date of such amendment.   17.2   In the event this
SERP is terminated as of a given date by a decision of the Corporation as
provided for under Section 17.01, or otherwise, the following provisions shall
apply:

  a)   an active Participant who has reached 55 years of age shall be deemed,
for the purpose of this SERP, to have retired on the date of termination of the
SERP (the “Termination Date”), and shall be entitled to supplementary retirement
benefits determined in accordance with Section 5 or 6, as the case may be;    
b)   an active Participant who has not yet reached age 55 shall be deemed, for
the purpose of this SERP, to have terminated his employment on the Termination
Date as a result of a Corporation initiated termination of employment and shall
be entitled to supplementary retirement benefits determined in accordance with
Section 10.02 hereof;     c)   the supplementary retirement benefits to which a
Participant is entitled to, or deemed to be entitled to under Section 17.02 a)
or b), as the case may be, shall be paid in a lump sum amount equal to the
Actuarial Equivalent Value of such supplementary benefits; and     d)   the
obligations of the Participant pursuant to Section 14.01 and Section 14.02 shall
be waived as of the Termination Date.

-30-



--------------------------------------------------------------------------------



 



Appendix A
Additional Service

                          Additional Years of Service   Vesting date
Participants   Continuous Service   Credited Service    
Louis-Marie Bouchard
    5.00       5.00     December 4, 2005 (1)
Viateur Camiré
    —       5.03     April 18,2002
Luc Caron
    —       13.03     July 1st, 2002
Dave Chown
    —       1.33     Fully vested
Gilbert Demers
    —       14.21     July 1st, 2002
Christian Gélinas
    —       4.97     July 1st, 2002
Mike Innes
    —       3.083     Fully vested
Denis Jean
    5.00       5.00     December 4, 2005 (1)
Yves Laflamme
    —       17.10     July 1st, 2002
Pierre Levasseur
    —       1.92     July 1st, 2002
Gordon Oldford
    5.00       5.00     Fully vested
Jocelyn Pépin
    5.00       5.00     January 1, 2011(1)(3)
Daniel Perkins
    5.00       5.00     Fully vested
André Piché
    —       9.70     July 1st, 2002
Roger Quesnel
    —       14.49     July 1st, 2002
Luc Ranger
    5.00       5.00     January 1,2011(1)(3)
Pierre Rougeau
    5.00       5.00     September 4, 2009(1)(2)

 

(l)   Gradual Vesting of one year for each year of employment. Vesting date
represents date from which additional years of service will be fully vested.  
(2)   For purposes of gradual vesting, years of employment are only counted from
September 4, 2004 and onward.   (3)   For purposes of gradual vesting, years of
employment are only counted from January 1, 2006 and onward.

Extract from the Canadian Supplemental Executive Retirement Plan (SERP) for
Executive Employees of Abitibi-Consolidated Inc.

         
Approved by:
       
 
 
 
   
Date:
       
 
       

-A-1-



--------------------------------------------------------------------------------



 



Appendix B
Executive Employee who held an MSBA and elected
to convert his defined benefit entitlement
under the prior Abitibi-Price Inc. Registered Pension Plan
to a defined contribution entitlement on January 1, 1996
Jean-Claude Casavant
Allen Dea
Alain Grandmont
Alain Lalonde
Anders Nordin
Ronald Oberlander
William Sheffield

-B-1-